DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 09/15/2021. Claims 1-2, 8, 10, and 16-17 were amended; no claim was cancelled or added in a reply filed 01/10/2022. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 18, filed 01/10/2022, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-7 has been withdrawn. However, the 101 rejection for claims 8-20 is maintained. Claims 8-20 are directed towards an abstract idea that is not integrated into a practical application. 
Applicant argues that claims are patent eligible because the various acts are defined automatically and without user intervention including (1) adding information to a shipping database, which includes “(1) adding information to a shipping database, which includes converting data for storage in a unified database format, updating the shipping information from electronically monitoring content in an electronic customs feed, which includes converting an import fees due amount into the unified database, (3) again updating the shipping information, which includes electronically sending an electronic payment link and converting a payment notification into a specific data format, and (4) handling delivery of an internationally shipped item, which includes electronically sending a data entry link to an electronic identifier and receiving delivery instructions directly in the unified database format via the data entry link” is only applicable to claim 1 and is missing as a combination in claims 8 and 16. As such, claims 8 and 16 are directed towards an abstract idea that is not integrated into a practical application because, alone or in combination, the additional limitations are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer. 
Applicant’s arguments, see remarks p. 12-17, filed 01/10/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-15 has been withdrawn. However, the 103 rejection of claims 15-20 is maintained because none of the arguments presented by Applicant apply to claims 16-20. 
Claim Objections
Claim 1/8 is objected to because of the following informalities:  “electronically send an indication of the import fees due amount due along with an electronic payment link…” should read “electronically send an indication of the import fees amount due along with an electronic payment link…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1/8/16 recite “automatically and without user intervention,….” to qualify the various acts performed in the independent claims. The ordinary definition of “automatic” is “working by itself with little or no direct human control” (oxford definition via google.com). However, the “without user intervention” narrows the ordinary definition to signify that the acts performed in the claims are fully automated and that a user does not need to initiate or be involved in any of the processes. However, based on the broadest reasonable interpretation, the bolded limitation is new matter because it lacks support in the specification.
 A review of the specification does not reveal an explicit disclosure that the acts are performed “without user intervention”. The specification rather discloses that the acts are performed using the various modules or systems (i.e. Computer system 201 can also include a database manager (now shown) that manages creating data entries in database 221, inserting data into fields in database 221, and accessing data from fields in database 221 (paragraph 53)… feed monitor 211 can monitor customs feed 232 (paragraph 61)… payment monitor 218 can monitor the payment indicator for item 231 in payment fields 226 (paragraph 68)). However, such disclosure does not signify that these modules or systems are fully responsible for performing the acts attributed to them. Based on the broadest reasonable interpretation, when a module or a system is attributed to a function, a person of ordinary skill in the art would understand that “the processor” associated with the module/system is responsible for performing the said acts, but said understanding does not include that said processor would understand to direct itself to perform said process without any user control (unless artificial intelligence is explicitly involved). A disclosure of generic computers/module, such as here (paragraphs 128-130 describe generic and off the shelf computers) gives the understanding that generic computers operate/require at the least minimal user control (i.e. initiate a process)). 
Furthermore, the specification in paragraph 28-29 states that “Parties can interact with the unified system to update relevant information corresponding to their shipping/delivery related activities within the unified database. Using a unified system and unified database relieves each separately administered computer and network system from performing communication and data conversions for multiple other separately administered computer and network systems… when one party generates or updates information, other parties can be automatically notified electronically in essentially real time of status changes relevant to item delivery”
As stated in MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure…[and] The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
Here, the negative limitation “without user intervention” does not have explicit basis in the original disclosure and the mere fact that the disclosure in paragraph 28-29 discloses nominal user intervention does not give written description to a person of ordinary skill in the art to understand how the acts are performed “without user intervention (i.e. the parties)”.
However, MPEP 2173.05(i) does “note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support”. But in the current case, neither explicit or implicit basis as shown above is present in the specification to support the negative limitation. Therefore, “automatically and without user intervention” is new matter. 
Claims 1 recites “automatically and without user intervention, upon detecting the transitioned payment indicator, handle delivery of the internationally shipped item, including: electronically send a data entry link to an electronic identifier corresponding to the intended recipient; electronically receive delivery instructions directly into the one or more delivery instruction fields in the unified database format via the data entry link; access the delivery instructions from the one more delivery instruction fields; Page 3 of 19convert the delivery instructions from the unified data format into the first data format; electronically send the delivery instructions to the carrier; electronically receive a delivery notification that the internationally shipped item was delivered in accordance with the delivery instructions; and update the one or more recipient fields in the unifying database entry indicating delivery of the internationally shipped item.” 
The bolded limitation renders the quoted limitations as new matter because the temporal order is not supported by the specification. The closest support Examiner could find for the limitation are paragraphs 68-69 which state that “Method 300 includes formulating a payment notification in response detecting the transitioned payment indicator (314). For example, payment monitor 218 can monitor the payment indicator for item 231 in payment fields 226. When payment monitor 218 detects a transition in the payment indicator, computer system 201 can formulate payment notification 249. Method 300 includes converting the payment notification into the first data format (315). For example, converter 214 can convert payment notification 249 into a data format compatible with carrier 206. Method 300 includes electronically sending the payment notification to the carrier (316). For example, computer system 201 can send payment notification 249 to carrier 206. Thus, carrier 206 can physically delivery item 231 without having to collect fees 233 at delivery time. As such, it is more likely that item 231 can be delivered in a single delivery attempt. [0069]    Method 300 includes electronically sending a data entry link to an electronic identifier associated with the intended recipient (317). For example, computer system 201 can formulate instructions link 243 that links directly to delivery instruction fields 227. Converter 217 can convert instructions link 242 into a data format (e.g., email, SMS, MMS, etc.) compatible with electronic device 208. Computer system 201 can send instructions link 243 and electronic device 208 can receive instructions link 243.” 
Paragraph discloses that the generation of the notification, converting the payment notification and sending the payment notification are all performed in response to the detection of the transition of payment indication. However, paragraph 69-73 only states that method 300 further includes the steps of “electronically send a data entry link to an electronic identifier corresponding to the intended recipient; electronically receive delivery instructions directly into the one or more delivery instruction fields in the unified database format via the data entry link; access the delivery instructions from the one more delivery instruction fields; convert the delivery instructions from the unified data format into the first data format; electronically send the delivery instructions to the carrier; electronically receive a delivery notification that the internationally shipped item was delivered in accordance with the delivery instructions; and update the one or more recipient fields in the unifying database entry indicating delivery of the internationally shipped item” and does not disclose that “detecting the transitioned payment indicator” is the cause/trigger or a condition precedent of performing the mentioned steps. Based on the broadest reasonable interpretation, the disclosure teaches that the steps could only be performed independently of “detecting the transitioned payment indicator”. 
Therefore, the claim discloses a narrower disclosure than what the specification allows for. As such, the above limitation is new matter. Similar rejection is applied to claims 8. 
Claim 1/8/16  recite “automatically and without user intervention, update the shipping information in the database from electronically monitored content of the electronic customs feed including: identify an import fees amount due corresponding to the internationally shipped item in the electronic customs feed, the import fees due indicated in a currency of the country; convert the import fees amount due from the second data format into the unified database format” The bolded limitation renders the claim indefinite because there is no support for the limitation in the specification. The closest support Examiner could find is paragraph 61 which discloses that “Method 300 includes identifying an import fees amount due corresponding to the internationally shipped item in the electronic customs feed, the import fees due indicated in a currency of the country”. 
However, the paragraph only discloses that the import fees amount due is the one being received. There is no disclosure about shipping information being updated. The shipping information including one or more carrier fields and the one or more recipient fields as indicated in the claims. Therefore, the limitation is new matter. Similar rejection is applied to claim 8 and 16. 
Claim 16 recites “automatically and without user intervention, again update the shipping information, including…” The bolded limitation renders the claim indefinite because there is no support for the limitation in the specification. The closest support Examiner could find is paragraph 63 which discloses that “Method 300 includes electronically sending an indication of the import fees due amount due along with an electronic payment link to an entity responsible for paying the import fees amount due (311). For example, computer system 201 can refer to payment fields 226 to determine payment responsibility for fees 233. Computer system 201 can formulate amount due 241 and payment link 242”. 
However, the paragraph only discloses that the payment fields information that is being received. There is no disclosure about shipping information being updated. The shipping information including one or more carrier fields and the one or more recipient fields as indicated in the claims. Therefore, the limitation is new matter.
Claims 2-7, 9-15 and 17-20 are also rejected under 112a for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 8 recite “automatically and without user intervention, again update the shipping information indicating payment of the import fees due amount” There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean ” automatically and without user intervention, again update shipping information indicating payment of the import fees due amount”
Claims 2-7 and 9-15 are also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “in response to electronically receiving the shipping information, and the shipping information in a log, including: creating a unifying log entry including one or more import fee fields, one or more carrier fields, one or more recipient fields, one or more payment fields, and one or more delivery instruction fields; storing data from the received shipping information in the one or more carrier fields and the one or more recipient fields; and setting a payment indicator in the one or more payment fields to indicate that import fees for the internationally shipped package are unpaid; electronically monitoring an electronic customs feed; update the shipping information in the log from electronically monitored content of the electronic customs feed, including: identifying an import fees amount due corresponding to the internationally shipped item in the electronic customs feed, the import fees due indicated in a currency of the country; and storing data from the import fees amount due in the one or more import fees field; again update the shipping information indicating payment of the import fees due amount, including: accessing the import fees amount due from the one or more import fee fields; sending an indication of the import fees due amount due along to an entity responsible for paying the import fees amount due; receiving an indication of import fee payment; transitioning the payment indicator in the one or more payment fields to indicate that import fees are paid; Page 6 of 19formulating a payment notification responsive to detecting the transitioned payment indicator; and  sending the payment notification to the carrier; upon detecting the transitioned payment indicator, handle deliver of the internationally shipped item, including:  accessing the delivery instructions from the one more delivery instruction fields; sending the delivery instructions to the carrier; receiving a delivery notification that the internationally shipped item was delivered in accordance with the delivery instructions; and updating the one or more recipient fields indicating delivery of the internationally shipped item.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites (electronically sending a data entry link to an electronic identifier associated with the intended recipient; electronically receiving delivery instructions directly into the one or more delivery instruction fields in the unified database format via the data entry link). The sending and receiving step are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The database, processor, electronic payment link and data entry link are also recited at a high level of generality, and merely automates the abstract idea. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2019/0122171) (paragraph 30-38, 49-51) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network and electronic record keeping are a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the communication and outputting steps are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim 9 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 8 without successfully integrating the exception into a practical application (database is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 10 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 9 without successfully integrating the exception into a practical application or providing significantly more limitations (MPEP 2106.05(d)(II) “electronic record keeping is well understood routine and conventional).
Dependent claims 11-12 and 14-15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 8 without successfully integrating the exception into a practical application (email or text message and electronic device is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive shipping information indicating that an internationally shipped item is to enter a country under control of a carrier destined for delivery to an intended recipient at a physical location in the country; create a unifying log entry including one or more import fee fields, one or more carrier fields, one or more recipient fields, one or more payment fields, and one or more delivery instruction fields; store data from the received shipping information in the one or more carrier fields and the one or more recipient fields; set a payment indicator in the one or more payment fields to indicate that import fees for the internationally shipped package are unpaid; identify an import fees amount due corresponding to the internationally shipped item in an customs feed, the import fees due indicated in a currency of the country; store data from the import fees amount due in the one or more import fees field; send an indication of the import fees due amount due an entity responsible for paying the import fees amount due; receive an indication of import fee payment;  47Attorney Docket No.: KLRE-00101formulate a payment notification in response receiving the indication of the import fee payment; send the payment notification to the carrier; receive a delivery notification that the internationally shipped item was delivered in accordance with the delivery instructions; and update the one or more recipient fields to indicate delivery of the internationally shipped item.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites database, system memory, processor and electronic payment link. These additional elements are also recited at a high level of generality, and merely automates the abstract idea. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 17 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 16 without successfully integrating the exception into a practical application or providing significantly more limitations. The claim recites (electronically sending a data entry link to an electronic identifier associated with the intended recipient; electronically receiving delivery instructions directly into the one or more delivery instruction fields in the unified database format via the data entry link). The sending and receiving step are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2019/0122171) (paragraph 30-38, 49-51) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network and electronic record keeping are a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the communication and outputting steps are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claims 18-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 16 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2005/0222853) in view of Stukel (WO 98/58303).
As per claim 16, Black discloses a computer system comprising: 
a processor (¶0040 disclosing the business carrier system may be implemented using a number of mainframe and mini-computers) ; 
system memory coupled to the processor and storing instructions configured to cause the processor to (¶0017 disclosing processing shipment data comparing each item with a profile in the memory; ¶0108 disclosing the rating and customs clearance processing occurs in the workstations and BOSS server functions as a database repository and coordinated communication with other systems, namely the enterprise system): 
electronically receive shipping information indicating that an internationally shipped item is to enter a country under control of a carrier destined for delivery to an intended recipient at a physical location in the country (¶0048 disclosing the BOSS server receives and stores shipment information from the Enterprise System and coordinates dissemination of shipment related information; shipping info is sent to the BOSS server by the origination country’s enterprise system soon after shipment information is obtained; the exporting country communicates the destination to the server);
automatically and without user intervention, in response to electronically receiving the shipping information, add the shipping information to a database, including:  create a unifying database entry including one or more import fee fields, one or more carrier fields, one or more recipient fields, one or more payment fields, and one or more delivery instruction fields (¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country, thus the BOSS is a platform that can be adapted to facilitate brokerage operations for any country; ¶0045 disclosing receiving, processing, and storing shipment information (unifying database); ¶0059 disclosing receiving the shipment information from shipments originating in England that are destined for France; the enterprise system sends the appropriate shipment information to the BOSS server associated with France; ¶0060 disclosing the enterprise system providing information to the BOSS server which stores the data; the information included is: originator and destination; ¶0098 disclosing the BOS system creating a catalog profile which contains information such as the importer and tariff; ¶0071 disclosing upon receipt of shipment information, the BOSS server stores the information; workstations provide the results including duties, taxes, and fees to the BOSS server see also Fig. 5 showing the BOSS server receiving the shipping information and Fig 8 showing the workstations receiving the data from the BOSS server); 
store data from the received shipping information in the one or more carrier fields and the one or more recipient fields (¶0045 disclosing receiving, processing, and storing shipment information being a core function; ¶0060 disclosing the enterprise system providing information to the BOSS server which stores the data; the information included is: originator and destination,  ¶0066 disclosing the BOSS server receiving and storing indications for a shipment, the indications are stored in the BOSS server database in a file associated with the shipment);
 set a payment indicator in the one or more payment fields to indicate that import fees for the internationally shipped package are unpaid (¶0071 disclosing the workstations providing the results including the duties/taxes/fees to the BOSS server which communicates the rating information to the enterprise system); 
 automatically and without user intervention, update the shipping information, including: identify an import fees amount due corresponding to the internationally shipped item in the electronic customs feed and indicated in a currency of the country (¶0071 disclosing providing the duties/taxes/ fees to the BOSS server and the enterprise system; Table 2 in ¶0056 in the data available to the BOSS server includes returning a rate of exchange for two identified currencies; ¶0045 disclosing the details associated with the customs interface illustrate local functions typically programmed by administrative personnel in the Importing Country, an example being the interface, BOS system has screens customized to reflect the appropriate language and procedures for that country); 
store data from the import fees amount due in the one or more import fees field (¶0071 disclosing upon receipt of shipment information, the BOSS server stores the information; workstations provide the results including duties, taxes, and fees to the BOSS server see also Fig. 5 showing the BOSS server receiving the shipping information and Fig 8 showing the workstations receiving the data from the BOSS server);
automatically and without user intervention, again update the shipping information, including: electronically send an indication of the import fees due amount due to an entity responsible for paying the import fees amount due (¶0035 disclosing the customs clearance requiring payment of certain fees; ¶0036 determining the total cost associate with the importation of the goods referred to as rating; ¶0047 disclosing the BOS System providing rating information to the enterprise system and also communicating the clearance status; ¶0072 disclosing initiating an invoice to the shipper for payment of the duties/taxes/fees); 
electronically receive an indication import fee payment; formulate a payment notification responsive to receiving the indication of the import fee payment; electronically send the payment notification to the carrier (¶0035 disclosing the customs clearance requiring payment of certain fees; ¶0036 determining the total cost associate with the importation of the goods referred to as rating; ¶0047 disclosing the BOS System providing rating information to the enterprise system and also communicating the clearance status; ¶0072 disclosing initiating an invoice to the shipper for payment of the duties/taxes/fees; ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country; ¶0045 disclosing the BOS in each country having screens customized to reflect the appropriate language and procedures for that country; ¶0057 disclosing the BOSS server and enterprise system exchanging data via communications networks based on a variety of technologies and that a variety of protocols may be used to convey the messages and required parameters including proprietary and standardized electronic data interchange messages and XML); 
However, Black does not disclose but Stukel discloses
automatically and without user intervention, handle delivery of the internationally shipped item, including: electronically receive a delivery notification that the internationally shipped item was delivered in accordance with the delivery instructions (Stukel pg. 45 1st paragraph disclosing a proof of delivery screen disclosing the arrival date at a final destination; time and signature entry disclosing the name of the person who signed for the shipment and the time that the shipment was delivered); and 
update the one or more recipient fields to indicate delivery of the internationally shipped item (Stukel pg. 45 1st paragraph disclosing a proof of delivery screen disclosing the arrival date at a final destination; time and signature entry disclosing the name of the person who signed for the shipment and the time that the shipment was delivered);
electronic payment link to the shipper (pg. 31 last paragraph-pg. 32 first paragraph disclosing a column of buttons corresponding with methods to payment for freight-related charges; by clicking the buttons the user selects a method of payment for the shipment; pg. 51 9th paragraph disclosing a link that links payment terms assigned to a shipment store.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Stukel in the teaching of Black in view of Klingenberg and Bjerre, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 20, Black discloses wherein instructions configured to cause the processor to identify an import fees amount due corresponding to the internationally shipped item comprise instructions configured to cause the processor to identify one or more of: a duty, tax or a Value Added Tax (VAT) (¶35 and 71).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2005/0222853) in view of Stukel (WO 98/58303), as disclosed in the rejection of claim 16, in further view of Klingenberg (US 2008/0004995) and Bjerre (US 2002/0123911).
As per claim 17, Black in view of Stukel does not disclose but Klingenberg discloses 
automatically and without user intervention, handle delivery of the internationally shipped item comprise instructions configured to: electronically send a data entry link to an electronic identifier associated with the intended recipient (¶90-92, a link to the carrier’s website is sent to the recipient to enter information); 
electronically receive delivery instructions directly into the one or more delivery instruction fields in the unified database format via the data entry link (¶90-92, a link to the carrier’s website is sent to the recipient to enter delivery instructions); 
access the delivery instructions from the one more delivery instruction fields (¶102-105, the instructions are accessed); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Klingenberg in the teaching of Black, in order to provide various personalized delivery services that arise in conjunction with the delivery of a package (¶24)
However, Black in view of Stukel and Klingenberg does not disclose but Bjerre discloses 
electronically send the instructions to the carrier (¶37-40, the common carrier converts communications between it and the carriers in to the format of the carrier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bjerre in the teaching of Black in view of Stukel and Klingenberg, in order to allow a shipper to track and trace containers across multiple carriers (abstract).
As per claim 18, Black discloses wherein instructions configured to cause the processor to electronically send an indication of the import fees due amount due comprise instructions configured to cause the processor to electronically send an indication of the import fees due amount due to an item shipper (¶0035 disclosing the customs clearance requiring payment of certain fees; ¶0036 determining the total cost associate with the importation of the goods referred to as rating; ¶0047 disclosing the BOS System providing rating information to the enterprise system and also communicating the clearance status; ¶0072 disclosing initiating an invoice to the shipper for payment of the duties/taxes/fees). However, Black in view of Klingenberg and Bjerre does not disclose but Stukel discloses electronic payment link to the shipper (pg. 31 last paragraph-pg. 32 first paragraph disclosing a column of buttons corresponding with methods to payment for freight-related charges; by clicking the buttons the user selects a method of payment for the shipment; pg. 51 9th paragraph disclosing a link that links payment terms assigned to a shipment store.) and wherein instructions configured to cause the processor to electronically receive an indication of import fee payment comprise instructions configured to cause the processor to receive an indication of import fee payment by the item shipper (¶0035 disclosing the customs clearance requiring payment of certain fees; ¶0036 determining the total cost associate with the importation of the goods referred to as rating; ¶0047 disclosing the BOS System providing rating information to the enterprise system and also communicating the clearance status; ¶0072 disclosing initiating an invoice to the shipper for payment of the duties/taxes/fees, ¶0121 and table 4).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2005/0222853) in view of Stukel (WO 98/58303), as disclosed in the rejection of claim 16, in further view of Postnord and Doran (US 2019/0007519).
As per claim 19, Black in view of Stukel does not disclose but Postnord discloses wherein instructions configured to cause the processor to electronically send an indication of the import fees due amount due along with an electronic payment link comprise instructions configured to cause the processor to electronically send an indication of the import fees due amount due along with an electronic payment link to an item intended recipient (page 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Postnord in the teaching of Black in view of Stukel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Black in view of Stukel and Postnord does not disclose but Doran discloses wherein instructions configured to cause the processor to electronically receive an indication of import fee payment comprise instructions configured to cause the processor to receive an indication of import fee payment by the item intended recipient (¶32, the system record how much and when the amount is paid by the recipient).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Doran in the teaching of Black in view of Stukel and Postnord, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628